     Case 2:20-cv-01055-MCE-CKD Document 67 Filed 06/23/20 Page 1 of 5

1

2

3

4

5

6

7

8                               UNITED STATES DISTRICT COURT
9                             EASTERN DISTRICT OF CALIFORNIA
10

11    REPUBLICAN NATIONAL COMMITTEE;                    No. 2:20-cv-01055-MCE-CKD
      et al.,
12
                       Plaintiffs,
13                                                      ORDER
             v.
14
      GAVIN NEWSOM, in his official capacity as
15    Governor of California, et al.,
16                     Defendants.
17    DEMOCRATIC CONGRESSIONAL
      CAMPAIGN COMMITTEE, et al.,
18
                       Intervenor-Defendants.
19
20          On May 8, 2020, California Governor Gavin Newsom issued Executive Order

21   N-64-20, which requires all California counties to implement all-mail ballot elections for

22   the November 3, 2020, federal elections (“Executive Order”). By way of the above-

23   captioned related actions, Plaintiffs seek to enjoin enforcement of that Executive Order

24   by Defendants, Governor Newsom and California’s Secretary of State Alex Padilla.

25   Plaintiffs are the Republican National Committee, the National Republican

26   Congressional Committee, and the California Republican Party. The Democratic

27   Congressional Campaign Committee and the Democratic Party of California intervened

28   as a matter of right as Intervenor-Defendants. ECF No. 38.
                                                   1
     Case 2:20-cv-01055-MCE-CKD Document 67 Filed 06/23/20 Page 2 of 5

1            Presently before the Court are three additional Motions to Intervene as
2    Defendants by three sets of proposed intervenors: (1) California Common Cause, the
3    League of Women Voters of California, and Community Coalition (collectively, “Common
4    Cause”) seek permissive intervention under Federal Rule of Civil Procedure 24(b), ECF
5    No. 40;1 (2) League of United Latin American Citizens and California League of United
6    Latin American Citizens (collectively, “LULAC”) seek permissive intervention under
7    Rule 24(b), ECF No. 46; and (3) California League of Conservation Voters and California
8    League of Conservation Voters Education Fund (collectively, “CLCV”) move to intervene
9    as a matter of right under Rule 24(a)(2), or, alternatively, seek permissive intervention
10   under Rule 24(b), ECF No. 48. Plaintiffs oppose all three Motions. ECF Nos. 53, 56.
11   For the reasons set forth below, those Motions are DENIED.2
12

13                                                  ANALYSIS
14

15           A.      Common Cause and LULAC’s Motions to Intervene
16           Under Rule 24(b)(1), a party may be given permission by the court to intervene if
17   that party shows “(1) independent grounds for jurisdiction; (2) the motion is timely filed;
18   and (3) the applicant’s claim or defense, and the main action, have a common question
19   of law or a question of fact in common.” Northwest Forest Res. Council v. Glickman,
20   82 F.3d 825, 839 (9th Cir. 1996). “Even if an applicant satisfies those threshold
21   requirements, the district court has discretion to deny permissive intervention.”
22   Donnelly v. Glickman, 159 F.3d 405, 412 (9th Cir. 1998); see Spangler v. Pasadena City
23   Bd. of Educ., 552 F.2d 1326, 1329 (9th Cir. 1977) (providing list of discretionary factors
24   the district court may consider in deciding whether to grant permissive intervention).
25   ///
26           1
              All further references to “Rule” or “Rules” are to the Federal Rules of Civil Procedure, unless
     otherwise noted.
27
             2
              Because oral argument would not have been of material assistance, the Court ordered these
28   matters submitted on the briefs. See E.D. Local Rule 230(g).
                                                           2
     Case 2:20-cv-01055-MCE-CKD Document 67 Filed 06/23/20 Page 3 of 5

1           The Court finds that both Common Cause and LULAC have met the threshold
2    requirements under Rule 24(b)(1). First, both Motions to Intervene are timely because
3    they were filed before any substantive proceedings have occurred. Second, the
4    jurisdictional requirement is met because this case arises under federal question
5    jurisdiction and both Common Cause and LULAC do not assert any new claims. See
6    Freedom from Religion Found., Inc. v. Geithner, 644 F.3d 836, 844 (9th Cir. 2011).
7    Finally, there are common questions of law and fact because Common Cause and
8    LULAC seek to defend the constitutionality of the Executive Order.
9           Although the threshold requirements have been met, the Court finds the
10   discretionary factors weigh against intervention. Both Common Cause and LULAC
11   assert that they are non-partisan organizations that represent a broad range of voters
12   and have experience in advocating for voting rights, thus they can assist the Court in its
13   decision as to whether the Executive Order is constitutional and whether it impedes on
14   the right to vote. However, neither group demonstrates what new evidence or
15   arguments they will present that differ from those of the existing Defendants. See
16   Spangler, 552 F.2d at 1329 (considering “whether parties seeking intervention will
17   significantly contribute to the full development of the underlying factual issues in the suit
18   and to the just and equitable adjudication of the legal questions presented”). The
19   specific issue before the Court is whether the Executive Order violates the Elections and
20   Electors Clauses, but neither Common Cause nor LULAC have identified any arguments
21   that Defendants or Intervenor-Defendants will fail to assert on this issue.
22          Furthermore, Common Cause and LULAC fail to show how the existing
23   Defendants and Intervenor-Defendants will not adequately represent their interests given
24   that they share the same objective and interests, including the health risks surrounding
25   in-person voting and the allocation of limited resources to inform voters about the
26   election procedures. See Spangler, 552 F.2d at 1329 (considering “whether the
27   intervenors’ interests are adequately represented by other parties”). The fact that
28   Common Cause and LULAC represent a broader range of voters is insufficient to
                                                    3
     Case 2:20-cv-01055-MCE-CKD Document 67 Filed 06/23/20 Page 4 of 5

1    overcome the fact that they raise the same concerns and arguments as the existing
2    Defendants. Therefore, Common Cause and LULAC’s Motions to Intervene are
3    DENIED. However, given their knowledge and experience in these matters, the Court
4    finds that both groups can still contribute to this case through the filing of amicus briefs.
5           B.     CLCV’s Motion to Intervene
6           An intervenor as a matter of right must meet all requirements of Rule 24(a)(2) by
7    showing:
8                  (1) it has a significant protectable interest relating to the
                   property or transaction that is the subject of the action; (2) the
9                  disposition of the action may, as a practical matter, impair or
                   impede the applicant’s ability to protect its interest; (3) the
10                 application is timely; and (4) the existing parties may not
                   adequately represent the applicant’s interest.
11
                   In evaluating whether these requirements are met, courts are
12                 guided primarily by practical and equitable considerations.
                   Further, courts generally construe [the Rule] broadly in favor
13                 of proposed intervenors. A liberal policy in favor of intervention
                   serves both efficient resolution of issues and broadened
14                 access to the courts. By allowing parties with a practical
                   interest in the outcome of a particular case to intervene, we
15                 often prevent or simplify future litigation involving related
                   issues; at the same time, we allow an additional interested
16                 party to express its views before the court.
17   United States v. City of Los Angeles, 288 F.3d 391, 397–98 (9th Cir. 2002) (citations and
18   internal quotation marks omitted).
19          First, the Court finds CLCV’s Motion is timely for the same reasons as Common
20   Cause and LULAC’s Motions. Next, CLCV cites three protectable interests as the basis
21   for intervention: (1) “ensuring all eligible persons have equal opportunity to register to
22   vote, vote for the candidate of their choice, and ensure that their vote has been
23   counted”; (2) “ensuring that all registered voters have easy access to mail ballots”; and
24   (3) “resisting the flawed interpretation of ‘legislature’ under the Elections Clause and
25   Electors Clause that Plaintiffs pursue.” Mem. ISO Mot. Intervene, ECF No. 48-1, at 7–9.
26   These are routinely found to constitute significant protectable interests.
27          Similar to Common Cause and LULAC above, however, the Court is not
28   convinced that CLCV’s interests will not be adequately represented. Regarding its
                                                    4
     Case 2:20-cv-01055-MCE-CKD Document 67 Filed 06/23/20 Page 5 of 5

1    interest in the proper interpretation of “legislature” under the Elections and Electors
2    Clauses, CLCV contends that a flawed interpretation could negatively impact California’s
3    ballot initiative and referendum process. However, there is no indication at this stage in
4    the litigation that Plaintiffs are challenging this process and instead, Plaintiffs argue that
5    the focus is on the whether the Executive Order issued by the Governor alone
6    constitutes a law promulgated by the legislature. See Pls.’ Opp., ECF No. 56, at 1.
7    Aside from this distinction, the remaining interests advanced by CLCV have already
8    been addressed by Defendants and Intervenor-Defendants and, like Common Cause
9    and LULAC above, CLCV fails to show what new evidence and arguments it will provide
10   on those interests. Therefore, CLVC’s Motion to Intervene as a matter of right under
11   Rule 24(a)(2) is DENIED.3 Again, given its knowledge and experience on these matters,
12   the Court finds that CLCV can still contribute to this case through an amicus brief.
13

14                                           CONCLUSION
15

16          For the reasons set forth above, Common Cause, LULAC, and CLCV’s Motions to
17   Intervene, ECF Nos. 40, 46, and 48, are all DENIED. Common Cause, LULAC, and
18   CLCV may, but are not required to, file amicus briefs within fourteen (14) days following
19   the date this Order is electronically filed and shall not exceed ten (10) pages. The
20   parties’ responses, if any, to the amicus briefs shall be filed not later than seven (7) days
21   after the amicus briefs are filed and shall not exceed ten (10) pages. No reply will be
22   permitted.
23          IT IS SO ORDERED.
24   Dated: June 22, 2020
25

26

27          3
              Alternatively, CLCV seeks permissive intervention under Rule 24(b). For the same reasons
     discussed above in relation to Common Cause and LULAC’s Motions, CLVC’s Motion to Intervene under
28   Rule 24(b) is also DENIED.
                                                      5
